DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Track One
The applicant’s 10/11/2021 petition for Track One status was granted 10/28/2021.
Response to Amendment/Claim Status
Claims 1-22 are currently pending. Claims 1-9, 13 and 16-20 have been amended. New claims 21 and 22 have been added. No claims were canceled.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 13, 15; and 20 are rejected under 35 U.S.C. 103 as being unpatentable over HATANO et al (US 2012/0217516 A1-prior art of record, hereafter Hatano) in view of WANG et al (US 2021/0135150 A1-IDS provided prior art, hereafter Wang) and Sugisawa et al (US 2013/0001620 A1, hereafter Sugisawa).
Re claim 1, Hatano discloses in FIG. 6A (with references to FIGS. 2A-5B) a method of forming a device, comprising:
positioning a substrate (104; ¶ [0046] and [0130]-[0131]) having:
an anode (left 118; ¶ [0047] and [0130]-[0131]),
adjacent pixel-defining layer (PDL) structures (left and right 124; ¶ [0079] and [0130]-[0131]) disposed over the substrate (104) and defining sub-pixels (¶ [0041]; [0043] and [0130]-[0131]) of the device, and
inorganic-organic overhang structures (left and right 206; ¶ [0132]-[0135]) disposed over an upper surface (top plane) of the PDL structures (left/right 124),
wherein each of the inorganic overhang structures (left/right 206) comprises: a lower portion (202; ¶ [0132]) disposed over the upper surface (top plane) of a PDL structure (left 124) of PDL structures (left/right 124); and
an upper portion (204; ¶ [0132]) disposed over the lower portion (202), the upper portion (204) including first (left) and second (right) extensions (ends) having an underside edge (left and right ends of bottom plane) extending laterally past (beyond) first and second sidewalls (outer left and outer right vertical walls) of the lower portion (202), respectively;
depositing (¶ [0085] and [0130]-[0131]), at an OLED angle θOLED (see OA in inserted figure below) defined using the inorganic-organic overhang structures (left/right 206), an OLED material (left 120; ¶ [0085] and [0130]-[0131]) over the substrate (104) using evaporation deposition (vacuum evaporation; ¶ [0085] and [0130]-[0131]); and
forming, at a cathode angle θcathode (see CA in inserted figure below) defined using the inorganic-organic overhang structures (left/right 206), a cathode (left 122; ¶ [0088] and [0130]-[0131]) over the substrate (104), wherein the inorganic-organic overhang structures (left/right 206) are used in defining evaporation deposition angles of the OLED angle θOLED and the cathode angle θcathode (see inserted figure below) such that at least one sub-pixel comprises:
the OLED material (left 120), as deposited according to the OLED angle θOLED defined by the inorganic-organic overhang structures (left/right 206), extending under (below) the first and second inorganic-organic overhang structures (left/right 206) and having an OLED edge (right end) disposed over one of the adjacent PDL structures (left 124); and
the cathode (left 122), as deposited according to the cathode angle θCATHODE defined by the inorganic-organic overhang structures (left/right 206), extending under (below) the first and second extensions (left/right ends) of the inorganic-organic overhang structures (left 206) and past (beyond) the OLED edge (right end), the cathode (left 122) having a cathode edge (right sidewall) contacting (physically touching) the lower portion (202) of one (left 206) of the inorganic-organic overhang structures (left/right 206).

    PNG
    media_image1.png
    940
    961
    media_image1.png
    Greyscale

For the record, the inserted figure (annotated FIG. 6A of Hatano) depicts an OLED angle (OA) and a cathode angle (CA) measured with respect to overhang edge vector (EV).

A.	Hatano fails to disclose inorganic overhang structures disposed over an upper surface (top plane) of the PDL structures (left/right 124); depositing, using the inorganic overhang structures, the OLED material (left 120) over the substrate (104); depositing, using the inorganic overhang structures, the cathode (left 122) over the substrate (104) using evaporation deposition, wherein the inorganic overhang structures are used in defining evaporation deposition angles of the OLED angle θOLED and the cathode angle θcathode; the OLED material (left 120) extending under first and second extensions (left/right ends) of the inorganic overhang structures and having the OLED edge (right end) disposed laterally past the underside edge (left end) of the upper portion (204); and the cathode (left 122) extending under the one of the inorganic overhang structures, the cathode edge (right sidewall) contacting (physically touching) the one of the inorganic overhang structures.

However,
Wang discloses in FIGS. 2, 3 and 20E (or FIGS. 3 and 20F) a light-emitting device comprising: inorganic overhang structures (503 in FIG. 20E; ¶ [0097]), wherein each of the inorganic overhang structures (503) comprises: a lower layer (531; ¶ [0097]), the lower layer (531) comprising a first composition of a conductive inorganic material (metals, alloys, metal alloys, and conductive oxides; ¶ [0105]); an upper portion (533; ¶ [(0097]) comprising a second composition (dielectric and/or insulating materials; ¶ [0105]) different than the first composition (metals, alloys, metal alloys, and conductive oxides), the upper portion (533) disposed over (above) the lower layer (531), the upper portion including first (left side) and second (right side) extensions (ends) extending laterally past first (left side) and second (right side) sidewalls (vertical planes) of the lower layer (531), respectively; and
depositing (thermal evaporation; ¶ [0051]), using the inorganic overhang 
structures (503), OLED material (701 in FIG. 2; ¶ [0051]) over a substrate (100; ¶ [0050]), and depositing (¶ [0052]), using the inorganic overhang structures (503), a cathode 
(801 in FIG. 3; ¶ [0052]) over the substrate (100) using evaporation deposition (evaporated flux; ¶ [0052]).

Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Hatano by forming the inorganic-organic overhang structures as inorganic overhang structures, as disclosed by Wang, such that the inorganic overhang structures are disposed over an upper surface of the PDL structures to form an auxiliary electrodes, using the inorganic overhang structures, the OLED material over the substrate; depositing, using the inorganic overhang structures, the cathode over the substrate using evaporation deposition, wherein the inorganic overhang structures are used in defining evaporation deposition angles of the OLED angle θOLED and the cathode angle θcathode; the OLED material extending under one of the inorganic overhang structures; and the cathode extending under the one of the inorganic overhang structures and past the OLED edge, the cathode edge contacting the one of the inorganic overhang structures in order to reduce power supply specifications for top-emission OLED devices, which allow current to be carried more effectively to various regions of the device by lowering a sheet resistance and an associated IR drop of a transmissive cathode/upper electrode (Wang; ¶ [0012]).

B.	Hatano and Wang fails to disclose the OLED material (left 120) having the OLED edge (right end) disposed laterally past the underside edge (left end) of the upper portion (204).

However,
Sugisawa discloses in FIG. 1D (with reference to FIG. 1B) a light-emitting device comprising: OLED material (120; ¶ [0065]) having the OLED edge (left end; see inserted figure below) disposed laterally past the underside edge (right end; see inserted figure below) of an upper portion (150b; ¶ [0067]) of an overhang structure (150; ¶ [0067]).

    PNG
    media_image2.png
    610
    1035
    media_image2.png
    Greyscale

For the record, the inserted figure (annotated FIG. 1D of Sugisawa) depicts an edge (120Ex) of OLED material (120) disposed laterally past the underside edge (right end, UE) of the upper portion (150b).

Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Hatano and Wang by forming the OLED material disposed laterally past the underside edge of the upper portion (150b), as disclosed by Sugisawa, in order to increase the length of the shortest current path the OLED material of adjacent pixels, preventing current from flowing from the light-emitting element of the red light-emitting unit in an emission state to the light-emitting element of the green light-emitting unit in a non-emission state, so that unintentional light emission of a light-emitting unit in a non-emission state can be prevented Sugisawa; ¶ [0079]), and light emitted from a light-emitting element can be prevented from leaking into the adjacent light-emitting unit (Sugisawa; ¶ [0072]).

Re claim 2, Hatano and Wang and Sugisawa disclose the method of claim 1, wherein the lower portion (531) comprises a first composition (metals, alloys, metal alloys, and conductive oxides; ¶ [0105]) as part of the formation of the auxiliary electrodes discussed for claim 1.

Re claim 3, Hatano and Wang and Sugisawa disclose the method of claim 2, wherein each of the inorganic overhang structures (left/right 503 of Wang) comprises one of: the upper portion (533) of a non-conductive inorganic material (dielectric and/or insulating materials) and the lower portion (531) of a conductive inorganic material (metals, alloys, metal alloys, and conductive oxides), the cathode (122 of Hatano) extending under the underside edge (left or right ends of bottom plane) and contacting the conductive inorganic material (metals, alloys, metal alloys, and conductive oxides) of the first composition of the lower portion (531) at one of the first and second sidewalls (outer left or outer right vertical wall) of the lower portion (531) as part of the formation of the auxiliary electrodes for the display devices discussed for claim 1.

Re claim 13, Hatano and Wang and Sugisawa disclose the method of claim 1, wherein: the OLED angle θOLED is defined by the upper portion (531 of Wang) of the inorganic overhang structures (503) between an OLED vector and an overhang vector (see EV in inserted figure 6A above), the overhang vector defined by the underside edge (left and right ends of bottom plane) of the first and second extensions (left/right ends) and a respective PDL structure, the OLED vector defined by the OLED edge under the first and second extensions (left/right ends) and the underside edge (left and right ends of bottom plane); and the cathode (122) forms the cathode angle θcathode is defined by the upper portion (533) of the inorganic overhang structures (503) between a cathode vector and the overhang vector, the cathode vector defined by the cathode edge (left/right ends) under the first and second extensions (left/right ends) and the underside edge (left and right ends of bottom plane).

Re claim 15, Hatano discloses the method of claim 1, wherein the OLED material (left 120) comprises a hole injection layer (HIL; ¶ [0018]), a hole transport layer (HTL; ¶ [0018]), an emissive layer (EML; ¶ [0018]), and an electron transport layer (ETL; ¶ [0018]).

Re claim 20, Hatano discloses in FIG. 6A (with references to FIGS. 2A-5B) a method of forming a device, comprising:
positioning a substrate (104; ¶ [0046] and [0130]-[0131]) having:
an anode (left 118; ¶ [0047] and [0130]-[0131]),
adjacent pixel-defining layer (PDL) structures (left and right 124; ¶ [0079] and [0130]-[0131]) disposed over the substrate (104) and defining sub-pixels (¶ [0041]; [0043] and [0130]-[0131]) of the device, and
inorganic-organic overhang structures (left and right 206; ¶ [0132]-[0135]) disposed over an upper surface (top plane) of the PDL structures (left/right 124), wherein each of the inorganic-organic overhang structures (left/right 124) comprises: a lower portion (202; ¶ [0132]) disposed over the upper surface (top plane) of a PDL structure (left 124) of the PDL structures (left/right 124), the lower portion (202) comprising a first composition (organic resin; ¶ [0134]); and
a upper portion (204; ¶ [0132]) comprising a second composition (inorganic material; ¶ [0135]) different than the first composition (organic resin), the upper portion (204) disposed over (above) the lower portion (202), the upper portion (204) including first and second extensions having an underside edge (left or right ends of bottom plane) extending laterally past first and second sidewalls (outer left or outer right vertical planes) of the lower portion (202), respectively;
depositing (¶ [0085] and [0130]-[0131]), at an OLED angle θOLED (see OA in inserted figure 6A above) defined using the inorganic-organic overhang structures (left/right 206), an OLED material (left 120; ¶ [0085] and [0130]-[0131]) over the substrate (104) using evaporation deposition (vacuum evaporation; ¶ [0085] and [0130]-[0131]); and
forming, at a cathode angle θcathode (see CA in inserted figure 6A above) defined using the inorganic-organic overhang structures (left/right 206), a cathode (left 122; ¶ [0088] and [0130]-[0131]) over the substrate (104), wherein the inorganic-organic overhang structures (left/right 206) are used in defining evaporation deposition angles of the OLED angle θOLED and the cathode angle θcathode (see inserted figure 6A above) such that at least one sub-pixel comprises:
the OLED material (left 120), as deposited according to the OLED angle θOLED defined by the inorganic-organic overhang structures (left/right 206), extending under (below) the first and second inorganic-organic overhang structures (left/right 206) and having an OLED edge (right end) disposed over one of the adjacent PDL structures (left 124); and
the cathode (left 122), as deposited according to the cathode angle θCATHODE defined by the inorganic-organic overhang structures (left/right 206), extending under (below) the first and second extensions (left/right ends) of the inorganic-organic overhang structures (left 206) and past (beyond) the OLED edge (right end), the cathode (left 122) having a cathode edge (right sidewall) contacting (physically touching) the lower portion (202) of one (left 206) of the inorganic-organic overhang structures (left/right 206).

A.	Hatano fails to disclose inorganic overhang structures disposed over an upper surface (top plane) of the PDL structures (left/right 124), wherein each of the inorganic overhang structures comprises: a lower portion disposed over a upper surface of a PDL structure of the PDL structures, the lower portion comprising a first composition; and a upper portion comprising a second composition different than the first composition, the upper portion disposed over the lower portion, the upper portion including an underside edge extending laterally past a sidewall of the lower portion; depositing, using the inorganic overhang structures, the OLED material (left 120) over the substrate (104); depositing, using the inorganic overhang structures, the cathode (left 122) over the substrate (104) using evaporation deposition, wherein the inorganic overhang structures are used in defining evaporation deposition angles of the OLED angle θOLED and the cathode angle θcathode; the OLED material (left 120) extending under first and second extensions (left/right ends) of the inorganic overhang structures and having the OLED edge (right end) disposed laterally past the underside edge (left end) of the upper portion (204).

However,
Wang discloses in FIGS. 2, 3 and 20E (or FIGS. 3 and 20F) a light-emitting device comprising: inorganic overhang structures (503 in FIG. 20E; ¶ [0097]), wherein each of the inorganic overhang structures (503) comprises: a lower layer (531; ¶ [0097]), the lower layer (531) comprising a first composition of a conductive inorganic material (metals, alloys, metal alloys, and conductive oxides; ¶ [0105]); an upper portion (533; ¶ [(0097]) comprising a second composition (dielectric and/or insulating materials; ¶ [0105]) different than the first composition (metals, alloys, metal alloys, and conductive oxides), the upper portion (533) disposed over (above) the lower layer (531), the upper portion including first (left side) and second (right side) extensions (ends) extending laterally past first (left side) and second (right side) sidewalls (vertical planes) of the lower layer (531), respectively; and
depositing (thermal evaporation; ¶ [0051]), using the inorganic overhang 
structures (503), OLED material (701 in FIG. 2; ¶ [0051]) over a substrate (100; ¶ [0050]), and depositing (¶ [0052]), using the inorganic overhang structures (503), a 
cathode (801 in FIG. 3; ¶ [0052]) over the substrate (100) using evaporation deposition (evaporated flux; ¶ [0052]).

Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Hatano by forming the inorganic-organic overhang structures as inorganic overhang structures, as disclosed by Wang, wherein each of the inorganic overhang structures comprises: a lower portion disposed over a upper surface of a PDL structure of the PDL structures, the lower portion comprising a first composition; and a upper portion comprising a second composition different than the first composition, the upper portion disposed over the lower portion, the upper portion including an underside edge extending laterally past a sidewall of the lower portion such that the inorganic overhang structures are disposed over an upper surface of the PDL structures to form an auxiliary electrodes, using the inorganic overhang structures, the OLED material over the substrate; depositing, using the inorganic overhang structures, the cathode over the substrate using evaporation deposition, wherein the inorganic overhang structures are used in defining evaporation deposition angles of the OLED angle θOLED and the cathode angle θcathode; the OLED material extending under one of the inorganic overhang structures; and the cathode extending under the one of the inorganic overhang structures and past the OLED edge, the cathode edge contacting the one of the inorganic overhang structures in order to reduce power supply specifications for top-emission OLED devices, which allow current to be carried more effectively to various regions of the device by lowering a sheet resistance and an associated IR drop of a transmissive cathode/upper electrode (Wang; ¶ [0012]).

B.	Hatano and Wang fails to disclose the OLED material (left 120) having the OLED edge (right end) disposed laterally past the underside edge (left end) of the upper portion (204).

However,
Sugisawa discloses in FIG. 1D (with reference to FIG. 1B) a light-emitting device comprising: OLED material (120; ¶ [0065]) having the OLED edge (left end; see inserted figure below) disposed laterally past the underside edge (right end; see inserted figures above) of an upper portion (150b; ¶ [0067]) of an overhang structure (150; ¶ [0067]).

Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Hatano and Wang by forming the OLED material disposed laterally past the underside edge of the upper portion (150b), as disclosed by Sugisawa, in order to increase the length of the shortest current path the OLED material of adjacent pixels, preventing current from flowing from the light-emitting element of the red light-emitting unit in an emission state to the light-emitting element of the green light-emitting unit in a non-emission state, so that unintentional light emission of a light-emitting unit in a non-emission state can be prevented Sugisawa; ¶ [0079]), and light emitted from a light-emitting element can be prevented from leaking into the adjacent light-emitting unit (Sugisawa; ¶ [0072]).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Hatano and Wang and Sugisawa as applied to claim 3 above, and further in view of Peng (US 2004/0169468 A1-prior art of record).
Re claim 4, Hatano and Wang and Sugisawa disclose the method of claim 3, wherein the OLED material (left 120 of Hatano) and the cathode (left 122 of Hatano) deposited using evaporation deposition (Hatano; ¶ [0085] and Wang; ¶ [0052]) are deposited over: a first well (opening left of left 124) of a first sub-pixel (leftmost OLED region) defined by the inorganic overhang structures (left/right 206 of Hatano or 503 of Wang) of the first sub-pixel (leftmost OLED region); wherein: the OLED material (left 120) is disposed over one of the adjacent PDL structures (left 124) of the first sub-pixel (leftmost OLED region); and the cathode (left 122) extends (vertically and horizontally) 
under (below) the underside edge (left end of bottom plane) and contacts (physically touches) the lower portion (202 of Hatano or 531 of Wang) having the first composition (metals, alloys, metal alloys, and conductive oxides) at the first and second sidewalls (outermost left vertical plane) of the lower portion (202 or 531) or the top surface of the assistant cathode of the inorganic overhang structures of the first sub-pixel.

But, fail to disclose an upper layer having the second composition disposed over a second sub-pixel to be formed.
However,
Peng discloses in FIGS. 4A-4F a method of forming a device, comprising: an upper layer (392 in FIG. 4E; ¶ [0035]) having a second composition (non-metallic) disposed over a second sub-pixel (middle OLED region) to be formed.
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Hatano and Wang and Sugisawa by forming an upper layer having the second composition disposed over a second sub-pixel to be formed for color specific light emission layer formation (Peng; ¶ [0035]).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Hatano and Wang and Sugisawa and Peng as applied to claim 4 above, and further in view of JEONG et al (US 2018/0358584 A1-prior art of record, hereafter Jeong).
Re claim 5, Hatano and Wang and Sugisawa and Peng disclose the method of claim 4, wherein: the OLED material (left 120 of Hatano) and the cathode (left 122 of Hatano) deposited using evaporation deposition (Hatano and Wang) are deposited over: the first well (opening left of left 124) of the first sub-pixel (leftmost OLED region); and a 
second well (opening between left 124 and right 124) of the second sub-pixel (middle OLED region) defined by the inorganic overhang structures (left/right 124) of the second sub-pixel; and the cathode (left 122) extends (vertically and horizontally) under (below) the underside edge (left end of bottom plane) and contacts (physically touches) the lower portion (202/531 of Hatano/Wang) having the first composition (metals, alloys, metal alloys, and conductive oxides) at the first and second sidewalls (outermost left vertical plane) of the lower portion (202/531 of Hatano/Wang) or the top surface of the assistant cathode of the inorganic overhang structures of the first sub-pixel (leftmost OLED region).

But, fail to disclose wherein: a resist is disposed in the first well of the first sub-pixel; and the OLED material and the cathode deposited using evaporation deposition are deposited over: the resist disposed in the first well of the first sub-pixel; wherein: the OLED material is disposed over one of the adjacent PDL structures of the second sub-pixel; and the cathode extends under the underside edge and contacts the lower portion having the first composition at the first and second sidewalls of the lower portion or the top surface of the assistant cathode of the inorganic overhang structures of the second sub-pixel.
However,
Jeong discloses in FIGS. 2-11 a method of forming a device, comprising: a resist (291 in FIG. 7; ¶ [0078]) is disposed in a first well (412; ¶[0071]) of a first sub-pixel (red sub-pixel 250R; ¶ [0054]); and OLED material (220G in FIG. 9; ¶ [0084]) and a cathode (230G in FIG. 9; ¶ [0085]) are formed over: the resist (291) disposed in the first well (412) of the first sub-pixel (250R); wherein: the OLED material (220G) is disposed over (above) one (left-center 180) of adjacent PDL structures (left-center/right-center 180; ¶ [0041]) of a second sub-pixel (green sub-pixel 250G; ¶ [0054]).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Hatano and Wang and by adding a resist is disposed in the first well of the first sub-pixel; and the OLED material and the cathode deposited using evaporation deposition are deposited over: the resist disposed in the first well of the first sub-pixel; wherein: the OLED material is disposed over one of the adjacent PDL structures of the second sub-pixel, as disclosed by Jeong, such that the cathode (112 of Hatano) extends under the underside edge of one of the inorganic overhang structures and contacts the lower portion having the first composition at the sidewall of the lower portion or the top surface of the assistant cathode of the inorganic overhang structures of the second sub-pixel, where the resist disposed in the first well of the first sub-pixel prevents underlying layers from being damaged in the device process environment (Jeong; ¶ [0078]).

Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Hatano and Wang and Sugisawa as applied to claim 3 above, and further in view of JEONG et al (US 2018/0358584 A1-prior art of record, hereafter Jeong).
Re claim 6, Hatano and Wang and Sugisawa disclose the method of claim 3, and Hatano and Wang and Sugisawa and Jeong would render obvious the limitations of wherein the OLED material and the cathode deposited using evaporation deposition are deposited over: a first well of a first sub-pixel defined by the inorganic overhang structures of the first sub-pixel; and a first resist is disposed in a second well of a second sub-pixel, wherein: the OLED material is disposed over one of the adjacent PDL structures of the first sub-pixel; and the cathode extends under the underside edge of one of the inorganic overhang structures and contacts the lower portion having the first composition at the first and second sidewalls of the lower portion or the top surface of the assistant cathode of the inorganic overhang structures of the first sub-pixel (see claim 5; and FIGS. 6-10 of Jeong) to prevent damage to underlying layers in each sub-pixel in the device process environment (Jeong; ¶ [0078]).

Re claim 7, Hatano and Wang and Sugisawa and Jeong disclose the method of claim 6, and would render obvious the limitations of a second resist is disposed in the first well of the first sub-pixel; and the OLED material and the cathode deposited using evaporation deposition are deposited over: the second resist disposed in the first well of the first sub-pixel: and a second well of the second sub-pixel defined by the inorganic overhang Structures of the second sub-pixel, wherein: the OLED material is disposed over one of the adiacent PDL structures of the second sub-pixel; and the cathode extends under the underside edge and contacts the lower portion having the first composition at the first and second sidewalls or the top surface of the assistant cathode of the
inorganic overhang structures of the second sub-pixel (see claims 3, 5 and 6; and 

FIGS. 6-10 of Jeong) to prevent damage to underlying layers in each sub-pixel in the 

device process environment (Jeong: ¶ [0078]).

Claims 8-12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Hatano and Wang and Sugisawa as applied to claim 3 above, and further in view of Nagayama et al (US 6,137,220 A-prior art of record, hereafter Nagayama).
Re claims 8 and 9, Hatano and Wang and Sugisawa disclose the method of claim 3, further comprising: depositing a first encapsulation layer (left side laminate of unseen SiOx, SiN or AlOx sealing film; ¶ [0107]; and see FE in inserted figure below for claim 16) over the cathode (left 122) of a first sub-pixel (leftmost OLED), wherein the first encapsulation layer (left SiOx, SiN or AlOx) extends: to contact (physically touch) the first composition (conductive materials of Wang) at the first and second sidewalls (left/right vertical planes) of the lower portion (202) of the inorganic overhang structures (left and left-center 206) of the first sub-pixel (leftmost OLED), and over at least a first portion (left side) of an uppermost surface (topmost plane) of the upper portion (204) of the inorganic overhang structures (206) of the first sub-pixel (leftmost OLED); and 
further comprising: depositing a second encapsulation layer (right side laminate of unseen SiOx, SiN or AlOx sealing film; ¶ [0107]; and see SE in inserted figure below for claim 16) over the cathode of a second sub-pixel (center OLED), wherein the second encapsulation layer (right SiOx, SiN or AlOx) extends: to contact (physically touch) the first composition (conductive materials of Wang) at the first and second sidewalls (left/right vertical planes) of the lower portion (202) of the inorganic overhang structures (left-center and right-center 206) of the second sub-pixel (center OLED), and over at least a second portion (right side) of the uppermost surface (topmost plane) of the upper portion (204) of the inorganic overhang structures (206) of the second sub-pixel (center OLED).

But, fail to disclose wherein the first encapsulation layer (left side sealing film) extends: to contact the second composition (inorganic materials of Wang) of the upper portion (204) of the inorganic overhang structures (206) at an underside surface of the first and second extensions of the inorganic overhang structures (206) of the first sub-pixel (left OLED); and wherein the second encapsulation layer (right side sealing film) extends: to contact the second composition (inorganic materials of Wang) of the upper portion (204) of the inorganic overhang structures (206) at the underside surface of the first and second extensions of the inorganic overhang structures of the second sub-pixel (center OLED).

However,
Nagayama discloses in FIG. 4c a method of forming a device, comprising: depositing a first encapsulation layer (left-center 114; col. 7, lines 27-32) and a second encapsulation layer (right-center 114; col. 7, lines 27-32), wherein the first encapsulation layer (left-center 114) extends: to contact a second composition (organic 105; col. 7, lines 3-17 and 27-32) of the upper portion (105) of a first overhang structure (center 104/105) at a first underside surface (left slanted wall) of a first extension (left end); and wherein the second encapsulation layer (right-center 114; col. 7, lines 27-32) extends: to contact the second composition (organic 105) of the upper portion (105) of the first inorganic overhang structure (center 104/105) at a second underside surface (right slanted wall) of a second extension (right end).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Hatano and Wang and Sugisawa by forming the first and second encapsulation layers such that the first encapsulation layer extends: to contact the second composition of the upper portion of the first inorganic overhang structure at the underside surfaces of the first and second extensions; and wherein the second encapsulation layer extends: to contact the second composition of the upper portion of the first inorganic overhang at the underside surfaces of the first and second extensions, as disclosed by Nagayama, in order to form outgassing locations for organic materials of the device to reduce dark spots on EL layers (Nagayama; col. 2, lines 54-64).

Re claims 10 and 11, Hatano discloses the method of claim 9, further comprising: depositing (printing or inkjet) a first plug (left 166; ¶ [0100]) over the first encapsulation layer (left side sealing film), the first plug (left 166) having a first plug transmittance (light emission) that is matched or substantially matched (to R, G, or B; ¶ [0100]) to a first OLED transmittance (R, G, or B) of the OLED material (left 120) of the first sub-pixel (left OLED); and depositing (printing or inkjet) a second plug (center 166; ¶ [0100]) over the second encapsulation layer (right side sealing film), the second plug (center 166) having a second plug transmittance (light emission) that is matched or substantially matched (to R, G, or B; ¶ [0100]) to a second OLED transmittance (R, G, or B) of the OLED material of the second sub-pixel (center OLED); and wherein at least one of the first plug (left 166) or the second plug (center 166) include a photoresist, a color filter (¶ [0100]), or a photosensitive monomer material.

Re claim 12, Hatano and Wang and Sugisawa and Nagayama discloses the device of claim 9, further comprising a global passivation layer (163; ¶ [0119]; [0122] and [0130]-[0131]) disposed over (above) the inorganic overhang structures (left/right 206), the first encapsulation layer (left side sealing film), and the second encapsulation layer (right side sealing film) as part of the formation of the auxiliary electrode inorganic overhang structures for the display devices discussed for claim 1.

Re claim 14, Hatano and Wang and Sugisawa discloses the device of claim 1.
But fail to disclose wherein the substrate (of Hatano or Wang) is a pre-patterned indium tin oxide (ITO) glass substrate.
However, Nagayama discloses a substrate (102; col. 7, lines 4-7), wherein the substrate (102) is a pre-patterned indium tin oxide (ITO) glass substrate (col. 7, lines 4-7).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Hatano and Wang by forming the substrate (of Hatano or Wang) as a pre-patterned indium tin oxide (ITO) glass substrate, as disclosed by Nagayama, in order to form bottom emitting devices (Nagayama; col. 1, lines 62-67).

Claims 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over of HATANO et al (US 2012/0217516 A1-prior art of record, hereafter Hatano) in view of Sugisawa et al (US 2007/0001620 A1, hereafter Sugisawa) and WANG et al (US 2021/0135150 A1-IDS provided prior art, hereafter Wang) and Nagayama et al (US 6,137,220 A-prior art of record, hereafter Nagayama).
Re claim 16, Hatano discloses in FIG. 6A (with references to FIGS. 2A-5B) a method of forming a device, comprising:
positioning a substrate (104; ¶ [0046] and [0130]-[0131]) having:
an anode (left 118; ¶ [0047] and [0130]-[0131]),
adjacent pixel-defining layer (PDL) structures (left and right 124; ¶ [0079] and [0130]-[0131]) disposed over the substrate (104) and defining sub-pixels (¶ [0041]; [0043] and [0130]-[0131]) of the device, and
inorganic-organic overhang structures (left and right 206; ¶ [0132]-[0135]) disposed over an upper surface (top plane) of the PDL structures (left/right 124),;
depositing (¶ [0085] and [0130]-[0131]), at an OLED angle θOLED (see OA in inserted figure 6A above) defined using the inorganic-organic overhang structures (left/right 206), an OLED material (left 120; ¶ [0085] and [0130]-[0131]) over the substrate (104) using evaporation deposition (vacuum evaporation; ¶ [0085] and [0130]-[0131]), wherein each of the inorganic overhang structures (left/right 206) comprises: a lower portion (202; ¶ [0132]) disposed over the upper surface (top plane) of a PDL structure (left 124) of PDL structures (left/right 124); and
an upper portion (204; ¶ [0132]) disposed over the lower portion (202), the upper portion (204) including first (left) and second (right) extensions (ends) having an underside edge (left and right ends of bottom plane) extending laterally past (beyond) first and second sidewalls (outer left and outer right vertical walls) of the lower portion (202), respectively;
forming, at a cathode angle θcathode (see CA in inserted figure 6A above) defined using the inorganic-organic overhang structures (left/right 206), a cathode (left 122; ¶ [0088] and [0130]-[0131]) over the substrate (104), wherein the inorganic-organic overhang structures (left/right 206) are used in defining evaporation deposition angles of the OLED angle θOLED and the cathode angle θcathode (see inserted figure 6A above) such that at least one sub-pixel comprises:
the OLED material (left 120), as deposited according to the OLED angle θOLED defined by the inorganic-organic overhang structures (left/right 206), extending under (below) the first and second inorganic-organic overhang structures (left/right 206) and having an OLED edge (right end) disposed over one of the adjacent PDL structures (left 124); and
the cathode (left 122) extending under (below) the first and second extensions (left/right ends) of the inorganic-organic overhang structures (left 206) and past (beyond) the OLED edge (right end), the cathode (left 122) having a cathode edge (right sidewall) contacting (physically touching) the lower portion (202) of one (left 206) of the inorganic-organic overhang structures (left/right 206); and
forming a first encapsulation layer (left side laminate of unseen SiOx, SiN or AlOx sealing film; [0107]; and see FE in inserted figure below) over the cathode of a first sub-pixel (left OLED 130), wherein the first encapsulation layer (FE) extends: to contact (physically touch) the first and second sidewalls (outer left and outer right vertical walls) of the inorganic-organic overhang structures (left/left-center 206) of the first sub-pixel (left 130); and over at least a first portion (left side) of an uppermost surface (topmost plane) of the inorganic-organic overhang structures (left/left-center 206) of the first sub-pixel (left 130).

    PNG
    media_image3.png
    941
    797
    media_image3.png
    Greyscale


For the record, the inserted figure (annotated FIG. 6A of Hatano) depicts a first encapsulation layer (FE) and a second encapsulation layer (SE), where the first and second encapsulation layers are not formed along the underside of the upper portion of the overhang structures.

A.	Hatano fails to disclose inorganic overhang structures disposed over an upper surface (top plane) of the PDL structures (left/right 124); depositing, using the inorganic overhang structures, the OLED material (left 120) over the substrate (104); depositing, using the inorganic overhang structures (206), the cathode (left 122) over the substrate (104) using evaporation deposition, wherein the inorganic overhang structures are used in defining evaporation deposition angles of the OLED angle θOLED and the cathode angle θcathode; the OLED material (left 120) extending under first and second extensions (left/right ends) of the inorganic overhang structures and having the OLED edge (right end) disposed laterally past the underside edge (left end) of the upper portion (204); and the cathode (left 122) extending under the one of the inorganic overhang 
structures and past the OLED edge (right end), the cathode edge (right sidewall) contacting (physically touching) the one of the inorganic overhang structures; and depositing the first encapsulation layer (left side sealing film FE) over the cathode (left 122) of the first sub-pixel (left 130), wherein the first encapsulation layer extends: to contact an underside surface of the first and second extensions (left/right ends) of the inorganic overhang structures (left/left-center 206) of the first sub-pixel.

However,
Wang discloses in FIGS. 2, 3 and 20E (or FIGS. 3 and 20F) a light-emitting device comprising: inorganic overhang structures (503 in FIG. 20E; ¶ [0097]), wherein each of the inorganic overhang structures (503) comprises: a lower layer (531; ¶ [0097]), the lower layer (531) comprising a first composition of a conductive inorganic material (metals, alloys, metal alloys, and conductive oxides; ¶ [0105]); an upper portion (533; ¶ [(0097]) comprising a second composition (dielectric and/or insulating materials; ¶ [0105]) different than the first composition (metals, alloys, metal alloys, and conductive oxides), the upper portion (533) disposed over (above) the lower layer (531), the upper portion including first (left side) and second (right side) extensions (ends) extending laterally past first (left side) and second (right side) sidewalls (vertical planes) of the lower layer (531), respectively; and
depositing (thermal evaporation; ¶ [0051]), using the inorganic overhang 
structures (503), OLED material (701 in FIG. 2; ¶ [0051]) over a substrate (100; ¶ [0050]), and depositing (¶ [0052]), using the inorganic overhang structures (503), a 
cathode (801 in FIG. 3; ¶ [0052]) over the substrate (100) using evaporation deposition (evaporated flux; ¶ [0052]).

Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Hatano by forming the inorganic-organic overhang structures as inorganic overhang structures, as disclosed by Wang, such that the inorganic overhang structures are disposed over an upper surface of the PDL structures to form an auxiliary electrodes (Hatano; ¶ [0148]) for depositing, using the inorganic overhang structures, the OLED material over the substrate; depositing, using the inorganic overhang structures, the cathode over the substrate using evaporation deposition, wherein the inorganic overhang structures are used in defining evaporation deposition angles of the OLED angle θOLED and the cathode angle θcathode; the OLED material extending under one of the inorganic overhang structures; and the cathode extending under the one of the inorganic overhang structures and past the OLED edge, the cathode edge contacting the one of the inorganic overhang structures in order to reduce power supply specifications for top-emission OLED devices, which allow current to be carried more effectively to various regions of the device by lowering a sheet resistance and an associated IR drop of a transmissive cathode/upper electrode (Wang; ¶ [0012]).

B.	Hatano and Wang fails to disclose the OLED material (left 120) extending under first and second extensions (left/right ends) of the inorganic overhang structures and having the OLED edge (right end) disposed laterally past the underside edge (left end) of the upper portion (204); and depositing the first encapsulation layer (left side sealing film FE) over the cathode (left 122) of the first sub-pixel (left 130), wherein the first encapsulation layer extends: to contact an underside surface of an extension of the inorganic overhang structures (left/left-center 206) of the first sub-pixel.

However,
Sugisawa discloses in FIG. 1D (with reference to FIG. 1B) a light-emitting device comprising: OLED material (120; ¶ [0065]) having the OLED edge (left end; see inserted figure below) disposed laterally past the underside edge (right end; see inserted figure 1D above for claim 1) of an upper portion (150b; ¶ [0067]) of an overhang structure (150; ¶ [0067]).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Hatano and Wang by forming the OLED material disposed laterally past the underside edge of the upper portion (150b), as disclosed by Sugisawa, in order to increase the length of the shortest current path the OLED material of adjacent pixels, preventing current from flowing from the light-emitting element of the red light-emitting unit in an emission state to the light-emitting element of the green light-emitting unit in a non-emission state, so that unintentional light emission of a light-emitting unit in a non-emission state can be prevented Sugisawa; ¶ [0079]), and light emitted from a light-emitting element can be prevented from leaking into the adjacent light-emitting unit (Sugisawa; ¶ [0072]).

C.	Hatano and Wang and Sugisawa fails to disclose depositing the first encapsulation layer (left side sealing film FE) over the cathode (left 122) of the first sub-pixel (left 130), wherein the first encapsulation layer extends: to contact an underside surface of an extension of the inorganic overhang structures (left/left-center 206) of the first sub-pixel.

However,
Nagayama discloses in FIG. 4c a method of forming a device, comprising: depositing a first encapsulation layer (left-center 114; col. 7, lines 27-32) and a second encapsulation layer (right-center 114; col. 7, lines 27-32), wherein the first encapsulation layer (left-center 114) extends: to contact a second composition (organic 105; col. 7, lines 3-17 and 27-32) of the upper portion (105) of a first overhang structure (center 104/105) at a first underside surface (left slanted wall) of a first extension (left end); and wherein the second encapsulation layer (right-center 114; col. 7, lines 27-32) extends: to contact the second composition (organic 105) of the upper portion (105) of the first inorganic overhang structure (center 104/105) at a second underside surface (right slanted wall) of a second extension (right end).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Hatano and Wang and Sugisawa by forming the first and second encapsulation layers such that the first encapsulation layer extends: to contact the second composition of the upper portion of the first inorganic overhang structure at a first underside surface of the first extension; and wherein the second encapsulation layer extends: to contact the second composition of the upper portion of the first inorganic overhang structure at a second underside surface of the second extension, as disclosed by Nagayama, in order to form outgassing locations for organic materials of the device to reduce dark spots on EL layers (Nagayama; col. 2, lines 54-64).

Re claim 17, Hatano and Wang and Sugisawa disclose the method of claim 16, further comprising: depositing a second encapsulation layer (SE; see inserted figure 6A above for claim 16) over the cathode (right 122) of a second sub-pixel (2nd Pixel; see inserted figure 6A above for claim 16), wherein the second encapsulation layer (SE) extends: to contact the first and second sidewalls of the inorganic overhang structures of the second sub-pixel; to contact the underside surface of the first and second extensions of the inorganic overhang structures of the second sub-pixel; and over at least a second portion of the uppermost surface of the inorganic overhang structures of the second sub-pixel.
But, fail to discloses wherein the second encapsulation layer (SE) extends: to contact the second composition (organic) of the upper portion (204/533) of the first inorganic overhang structure (center 206/503) at a second underside surface (right slanted wall) of a second extension (right end).
However,
Nagayama discloses depositing a second encapsulation layer (right-center 114; col. 7, lines 27-32), wherein the second encapsulation layer (right-center 114; col. 7, lines 27-32) extends: to contact the second composition (organic 105) of the upper portion (105) of the first inorganic overhang structure (center 104/105) at a second underside surface (right slanted wall) of a second extension (right end) as part of forming outgassing locations for organic materials of the device to reduce dark spots on EL layers discussed for claim 16.

Re claim 18, Hatano and Wang and Sugisawa and Nagayama disclose the method of claim 16, wherein each of the inorganic overhang structures comprises: a lower portion disposed over the upper surface of a PDL structure of the PDL structures, the lower portion comprising a first composition (see claim 2) as part of forming outgassing locations for organic materials of the device to reduce dark spots on EL layers discussed for claim 16.

Re claim 19, Hatano and Wang and Sugisawa disclose the method of claim 16, wherein: the OLED angle θOLED is defined by the upper portion (531 of Wang) of the inorganic overhang structures (503) between an OLED vector and an overhang vector (see EV in inserted figure 6A above for claim 1), the overhang vector defined by the underside edge (left and right ends of bottom plane) of the first and second extensions (left/right ends) and a respective PDL structure, the OLED vector defined by the OLED edge under the first and second extensions (left/right ends) and the underside edge (left and right ends of bottom plane); and the cathode (122) forms the cathode angle θcathode is defined by the upper portion (533) of the inorganic overhang structures (503) between a cathode vector and the overhang vector, the cathode vector defined by the cathode edge (left/right ends) under the first and second extensions (left/right ends) and the underside edge (left and right ends of bottom plane) as part of forming outgassing locations for organic materials of the device to reduce dark spots on EL layers discussed for claim 16.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Hatano Wang and Sugisawa as applied to claim 1 above, and further in view of Choi et al (US 2020/0312930 A1, hereafter Choi) and Choung et al (US 2017/0069695 A1, hereafter Choung).
Re claim 21, Hatano and Wang and Sugisawa discloses the method of claim 1, wherein the OLED material comprises a hole injection layer (HIL; Hatano: ¶ [0018] and Wang: ¶ [0051]) and a subsequent layer (LEL; Hatano: ¶ [0018] and Wang: ¶ [0051]) disposed over the HIL layer, and depositing the HIL layer comprises: depositing (thermal evaporation; Wang: ¶ [0051]), at a HIL angle θHIL defined using the inorganic overhang structures (503 of Wang), an HIL material over the substrate using evaporation deposition (thermal evaporation; Wang: ¶ [0051]), the HIL material extending under the first (left) and second (right) extensions (ends) of the upper portion (533 of Wang) of the inorganic overhang structures (503) and having a HIL edge (left/right ends).
A.	But, fail to disclose the HIL edge (left/right ends) disposed laterally past the underside edge of the upper portion and over one of the adjacent PDL structures, wherein the OLED edge of the subsequent layer (LEL) of the OLED material (120 of Wang) extends past the HIL edge (end).

However,
Choi discloses in FIG. 9 a method of forming a device, comprising: depositing (¶ [0057]-[0058]) an HIL layer (45-1; ¶ [0039]), the HIL material (45-1) extending under an extension (end) of an upper portion (76-1; ¶ [0047]) of an overhang structure (76-1/76-2; ¶ [0047]) and having a HIL edge (left end), the HIL edge (left end) disposed laterally past underside (bottom plane) edge (end) of the upper portion (76-1) and over a PDL structure (76-3; ¶ [0052]).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Hatano and Wang and Sugisawa by forming the HIL edge (left/right ends) are disposed laterally past the underside edge of the upper portion and over one of the adjacent PDL structures, as disclosed by Choi, in order to provide adequate discontinuity of layers (e.g. HIL and LEL) between adjacent pixels to reduce leakage current and cross-talk in the display device (Choi; Abstract).

B.	Hatano and Wang and Sugisawa and Choi fail to disclose wherein the OLED edge of the subsequent layer (LEL) of the OLED material (120 of Wang) extends past the HIL edge (end).
However,
Choung discloses in FIG. 1 a method of forming a device, comprising: disposing an OLED edge (left/right ends) of an OLED material (221b; ¶ [0053]) past (covers; ¶ [0055]) an HIL edge (end) of an HIL material (221a; ¶ [0053]).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Hatano and Wang and Sugisawa and Choi by depositing the OLED material wherein the OLED edge of the subsequent layer of the OLED material extends past the HIL edge, as disclosed by Choung, in order to improve adhesion, reducing damage, between subsequently formed layers (Choung; ¶ [0055]-[0056]).
 
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over HATANO et al (US 2012/0217516 A1-prior art of record, hereafter Hatano) in view of WANG et al (US 2021/0135150 A1-IDS provided prior art, hereafter Wang) and Sugisawa et al (US 2013/0001620 A1, hereafter Sugisawa) and Choi et al (US 2020/0312930 A1, hereafter Choi) and Choung et al (US 2017/0069695 A1, hereafter Choung).
Re claim 22, Hatano discloses in FIG. 6A (with references to FIGS. 2A-5B) a method of forming a device, comprising:
positioning a substrate (104; ¶ [0046] and [0130]-[0131]) having:
an anode (left 118; ¶ [0047] and [0130]-[0131]),
adjacent pixel-defining layer (PDL) structures (left and right 124; ¶ [0079] and [0130]-[0131]) disposed over the substrate (104) and defining sub-pixels (¶ [0041]; [0043] and [0130]-[0131]) of the device, and
inorganic-organic overhang structures (left and right 206; ¶ [0132]-[0135]) disposed over an upper surface (top plane) of the PDL structures (left/right 124),
wherein each of the inorganic overhang structures (left/right 206) comprises: a lower portion (202; ¶ [0132]) disposed over the upper surface (top plane) of a PDL structure (left 124) of PDL structures (left/right 124); and
an upper portion (204; ¶ [0132]) disposed over the lower portion (202), the upper portion (204) including first (left) and second (right) extensions (ends) having an underside edge (left and right ends of bottom plane) extending laterally past (beyond) first and second sidewalls (outer left and outer right vertical walls) of the lower portion (202), respectively;
depositing, at a HIL angle θHIL (unspecified angle less than or equal to θOLED) defined using the inorganic-organic overhang structures (left/right 206), an HIL layer (of LEL; ¶ [0018]) over the substrate using evaporation deposition (¶ [0085] and [0130]-[0131]);
depositing (¶ [0085] and [0130]-[0131]), at an OLED angle θOLED (see OA in inserted figure 6A above) defined using the inorganic-organic overhang structures (left/right 206), an OLED layer (left 120; ¶ [0085] and [0130]-[0131]) over the substrate (104) using evaporation deposition (vacuum evaporation; ¶ [0085] and [0130]-[0131]); and
forming, at a cathode angle θcathode (see CA in inserted figure 6A above) defined using the inorganic-organic overhang structures (left/right 206), a cathode (left 122; ¶ [0088] and [0130]-[0131]) over the substrate (104), wherein the inorganic-organic overhang structures (left/right 206) are used in defining evaporation deposition angles of the HIL angle θHIL (unspecified angle less than or equal to θOLED) the OLED angle θOLED and the cathode angle θcathode (see inserted figure 6A above) such that at least one sub-pixel comprises:
the HIL layer (of LEL), as deposited according to the HIL angle θHIL (unspecified angle less than or equal to θOLED) defined by the inorganic overhang structures;
the OLED layer (left 120), as deposited according to the OLED angle θOLED defined by the inorganic-organic overhang structures (left/right 206), extending under (below) the first and second inorganic-organic overhang structures (left/right 206) and having an OLED edge (right end) disposed over one of the adjacent PDL structures (left 124); and
the cathode (left 122), as deposited according to the cathode angle θCATHODE defined by the inorganic-organic overhang structures (left/right 206), extending under (below) the first and second extensions (left/right ends) of the inorganic-organic overhang structures (left 206) and past (beyond) the OLED edge (right end), the cathode (left 122) having a cathode edge (right sidewall) contacting (physically touching) the lower portion (202) of one (left 206) of the inorganic-organic overhang structures (left/right 206).

A.	Hatano fails to disclose inorganic overhang structures disposed over an upper surface (top plane) of the PDL structures (left/right 124); depositing, at the HIL angle θHIL (unspecified angle less than or equal to θOLED) defined using the inorganic overhang structures, the HIL layer; depositing, using the inorganic overhang structures, the OLED layer (left 120) over the substrate (104); depositing, using the inorganic overhang structures, the cathode (left 122) over the substrate (104) using evaporation deposition, wherein the inorganic overhang structures are used in defining evaporation deposition angles of the HIL angle θHIL, the OLED angle θOLED and the cathode angle θcathode; the HIL layer (of LEL), as deposited according to the HIL angle θHIL (unspecified angle less than or equal to θOLED) defined by the inorganic overhang structures, extending under the first and second extensions of the upper portion of the inorganic overhang structures and having a HIL edge laterally past the underside edge of the upper portion and over one of the adjacent PDL structures; the OLED layer (left 120) extending under first and second extensions (left/right ends) of the inorganic overhang structures and having the OLED edge (right end) disposed laterally past the underside edge (left end) of the upper portion (204), wherein the OLED edge (end) extends past the HIL edge (end) under the first (left) and second (right) extensions (ends) of the upper portion (204); and the cathode (left 122) extending under the one of the inorganic overhang structures, the cathode edge (right sidewall) contacting (physically touching) the one of the inorganic overhang structures.

However,
Wang discloses in FIGS. 2, 3 and 20E (or FIGS. 3 and 20F) a light-emitting device comprising: inorganic overhang structures (503 in FIG. 20E; ¶ [0097]), wherein each of the inorganic overhang structures (503) comprises: a lower layer (531; ¶ [0097]), the lower layer (531) comprising a first composition of a conductive inorganic material (metals, alloys, metal alloys, and conductive oxides; ¶ [0105]); an upper portion (533; ¶ [(0097]) comprising a second composition (dielectric and/or insulating materials; ¶ [0105]) different than the first composition (metals, alloys, metal alloys, and conductive oxides), the upper portion (533) disposed over (above) the lower layer (531), the upper portion including first (left side) and second (right side) extensions (ends) extending laterally past first (left side) and second (right side) sidewalls (vertical planes) of the lower layer (531), respectively; and
depositing (thermal evaporation; ¶ [0051]), using the inorganic overhang 
structures (503), OLED material (701 in FIG. 2; ¶ [0051]) over a substrate (100; ¶ [0050]), and depositing (¶ [0052]), using the inorganic overhang structures (503), a cathode 
(801 in FIG. 3; ¶ [0052]) over the substrate (100) using evaporation deposition (evaporated flux; ¶ [0052]).

Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Hatano by forming the inorganic-organic overhang structures as inorganic overhang structures, as disclosed by Wang, such that the inorganic overhang structures are disposed over an upper surface of the PDL structures to form an auxiliary electrodes, using the inorganic overhang structures, the OLED material over the substrate; depositing, using the inorganic overhang structures, the cathode over the substrate using evaporation deposition, wherein the inorganic overhang structures are used in defining evaporation deposition angles of the HIL angle θHIL, the OLED angle θOLED and the cathode angle θcathode; depositing, at the HIL angle θHIL (unspecified angle less than or equal to θOLED) defined using the inorganic overhang structures, the HIL layer; the OLED material extending under one of the inorganic overhang structures; and the cathode extending under the one of the inorganic overhang structures and past the OLED edge, the cathode edge contacting the one of the inorganic overhang structures in order to reduce power supply specifications for top-emission OLED devices, which allow current to be carried more effectively to various regions of the device by lowering a sheet resistance and an associated IR drop of a transmissive cathode/upper electrode (Wang; ¶ [0012]).

B.	Hatano and Wang fails to disclose the HIL layer (of LEL) extending under the first and second extensions of the upper portion of the inorganic overhang structures and having a HIL edge laterally past the underside edge of the upper portion and over one of the adjacent PDL structures; the OLED layer (left 120) extending under first and second extensions (left/right ends) of the inorganic overhang structures and having the OLED edge (right end) disposed laterally past the underside edge (left end) of the upper portion (204), wherein the OLED edge extends past the HIL edge under the first and second extensions of the upper portion.
However,
Choi discloses in FIG. 9 a method of forming a device, comprising: depositing (¶ [0057]-[0058]) an HIL layer (45-1; ¶ [0039]), the HIL material (45-1) extending under an extension (end) of an upper portion (76-1; ¶ [0047]) of an overhang structure (76-1/76-2; ¶ [0047]) and having a HIL edge (left end), the HIL edge (left end) disposed laterally past underside (bottom plane) edge (end) of the upper portion (76-1) and over a PDL structure (76-3; ¶ [0052]).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Hatano and Wang by forming the HIL edge (left/right ends) are disposed laterally past the underside edge of the upper portion and over one of the adjacent PDL structures, as disclosed by Choi, in order to provide adequate discontinuity of layers (e.g. HIL and LEL) between adjacent pixels to reduce leakage current and cross-talk in the display device (Choi; Abstract).

C.	Hatano and Wang and Choi fails to disclose the OLED layer (left 120) extending under first and second extensions (left/right ends) of the inorganic overhang structures and having the OLED edge (right end) disposed laterally past the underside edge (left end) of the upper portion (204), wherein the OLED edge extends past the HIL edge under the first and second extensions of the upper portion.
However,
Sugisawa discloses in FIG. 1D (with reference to FIG. 1B) a light-emitting device comprising: OLED layer (120; ¶ [0065]) having the OLED edge (left end; see inserted figure below) disposed laterally past the underside edge (right end; see inserted figure below) of an upper portion (150b; ¶ [0067]) of an overhang structure (150; ¶ [0067]).

Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Hatano and Wang and Choi by forming the OLED material disposed laterally past the underside edge of the upper portion (150b), as disclosed by Sugisawa, in order to increase the length of the shortest current path the OLED material of adjacent pixels, preventing current from flowing from the light-emitting element of the red light-emitting unit in an emission state to the light-emitting element of the green light-emitting unit in a non-emission state, so that unintentional light emission of a light-emitting unit in a non-emission state can be prevented Sugisawa; ¶ [0079]), and light emitted from a light-emitting element can be prevented from leaking into the adjacent light-emitting unit (Sugisawa; ¶ [0072]).

D.	Hatano and Wang and Choi and Sugisawa fails to disclose wherein the OLED edge extends past the HIL edge (end) under the first and second extensions of the upper portion.
However,
Choung discloses in FIG. 1 a method of forming a device, comprising: disposing an OLED edge (left/right ends) of an OLED material (221b; ¶ [0053]) past (covers; ¶ [0055]) an HIL edge (end) of an HIL material (221a; ¶ [0053]).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Hatano and Wang and Sugisawa and Choi by depositing the OLED material wherein the OLED edge of the subsequent layer of the OLED material extends past the HIL edge, as disclosed by Choung, in order to improve adhesion, reducing damage, between subsequently formed layers (Choung; ¶ [0055]-[0056]).

Response to Arguments
Applicant’s arguments with respect to claim(s) 3/25/2022 have been considered but are moot because the new ground of rejection does not rely on the reference combination applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 









Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC W JONES whose telephone number is (408)918-9765. The examiner can normally be reached M-F 8:00 AM - 5:30 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao X Le can be reached on (571) 272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERIC W. JONES/
Examiner
Art Unit 2892



/THAO X LE/Supervisory Patent Examiner, Art Unit 2892